IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-32,260-02


DOUGLAS WAYNE STOFF, Relator

v.


336TH DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS
FROM GRAYSON COUNTY



 Per curiam.


O R D E R

 
 This is an original application for a writ of mandamus.  Relator contends that he filed a
motion for DNA testing pursuant to Chapter 64 of the Texas Code of Criminal Procedure but that
the trial court has not ruled on it.  Relator states that he sought mandamus relief from the appellate
court but that his mandamus application was returned to him unfiled.  Correspondence submitted by
Relator from the appellate court indicates that the appellate court misconstrued Relator's mandamus
application as a motion for DNA testing; the appellate court directed Relator back to the trial court
as the proper place to file such a motion.
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The Respondent, 336th District Court of
Grayson County, is ordered to file with this Court within thirty days a response indicating whether
Relator filed a motion for DNA testing and whether the trial court has ruled on the motion.  This
application for writ of mandamus is held in abeyance pending compliance with this order.

DELIVERED: April 5, 2006
DO NOT PUBLISH



APPLICANT	DOUGLAS WAYNE STOFF	APPLICATION NO. 32,260-02

 

APPLICATION FOR WRIT OF MANDAMUS


ACTION TAKEN

MOTION FOR LEAVE TO FILE HELD IN ABEYANCE AND RESPONDENT ORDERED
TO FILE AN ANSWER WITHIN 30 DAYS.



______________________________________________________________
JUDGE								DATE